Exhibit 10.2

 

TENNESSEE COMMERCE BANK

SUPPLEMENTAL SALARY CONTINUATION PLAN AGREEMENT

 

THIS SUPPLEMENTAL SALARY CONTINUATION PLAN AGREEMENT (this “Agreement”) is
entered into as of this 31st day December, 2010 by and between Tennessee
Commerce Bank and Tennessee Commerce Bancorp, Inc. (collectively, the
“Employer”), and Michael R. Sapp, an individual resident of Tennessee (the
“Executive”).

 

WHEREAS, the Executive has contributed substantially to the success of the
Employer and the Employer desires that the Executive continue in its employ;

 

WHEREAS, to encourage the Executive to remain an employee of the Employer, the
Employer is willing to provide salary continuation benefits to the Executive,
payable out of the Employer’s general assets;

 

WHEREAS, the Executive and the Employer previously entered into a Salary
Continuation Plan Agreement as of May 19, 2009 (the “Prior Agreement”);

 

WHEREAS, the Employer and the Executive froze benefit accruals under the Prior
Agreement effective December 31, 2010 and do hereby intend that the frozen
benefits payable under the Prior Agreement be provided to the Executive pursuant
to the terms and conditions thereof without alteration by this supplemental
Agreement;

 

WHEREAS, the parties desire to enter into this Agreement in order to provide
benefits to the Executive that are in addition to and supplement the benefits
accrued under the frozen Prior Agreement;

 

WHEREAS, the parties hereto intend that this Agreement shall be considered an
unfunded arrangement maintained primarily to provide supplemental retirement
benefits for the Executive, and shall be considered a plan described in
Section 301(a)(3) of the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”); and

 

WHEREAS, this Plan is intended to comply with the requirements of section 409A
of the Internal Revenue Code (the “Code”) and, accordingly, the intent of the
parties hereto is that the Plan shall be operated and interpreted consistent
with the requirements thereof and that the payment obligations of the Prior
Agreement are not hereby accelerated, deferred or altered in any way;

 

NOW THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows.

 

ARTICLE 1
DEFINITIONS

 

Whenever used in this Agreement, the following terms have the meanings
specified:

 

--------------------------------------------------------------------------------


 

1.1           “Account” means the bookkeeping entry maintained on the books of
the Employer to account for credits of deferred compensation specified under
Article II.

 

1.2           “Beneficiary” means each designated person, or the estate of the
deceased Executive, entitled to benefits, if any, upon the death of the
Executive, determined according to Article 4.

 

1.3           “Beneficiary Designation Form” means the form established from
time to time by the Plan Administrator that the Executive completes, signs, and
returns to the Plan Administrator to designate one or more Beneficiaries.

 

1.4           “Board” means the Board of Directors of the Employer.

 

1.5           “Change in Control” For the purposes of this Agreement, the term
Change in Control means a change in the ownership or effective control of either
or both of Tennessee Commerce Bank and Tennessee Commerce Bancorp, Inc., or in
the ownership of a substantial portion of the assets of either or both of
Tennessee Commerce Bank and Tennessee Commerce Bancorp, Inc., as such change is
defined under the default definition in Treasury Regulation §1.409A-3(i)(5) or
any subsequently applicable Treasury Regulation.

 

1.6           “Disability” means a condition that results in Executive’s
(i) being unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve months or, (ii) by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, receiving income
replacement benefits for a period of not less than three months under an
accident and health plan covering employees of Employer.

 

1.7           “Early Retirement Age” means the date the Executive both attains
age sixty-two (62) and completes ten (10) Years of Service with the Employer.

 

1.8           “Effective Date” means January 1, 2011.

 

1.9           “ERISA” means the Employee Retirement Income Security Act of 1974.

 

1.10         “Normal Retirement Age” means age sixty-five (65).

 

1.11         “Plan Administrator” means the plan administrator described in
Article 9.

 

1.12         “Plan Year” means a twelve-month period commencing on January 1,
and ending on December 31 of each year. The initial Plan Year shall commence on
the Effective Date of this Agreement and end on December 31 of the year in which
occurs the Effective Date.

 

1.13          “Regulatory Body” refers to The Office of the Comptroller of the
Currency (OCC), the Board of Governors of the Federal Reserve System (FRB), the
Federal Deposit Insurance Corporation (FDIC), and the Office of Thrift
Supervision (OTS), also known as “the agencies.”

 

--------------------------------------------------------------------------------


 

1.14          “Termination for Cause” and “Cause” shall have the same definition
specified in any effective severance or employment agreement existing on the
date hereof or hereafter entered into between the Executive and the Employer. If
the Executive is not a party to a severance or employment agreement containing a
definition of termination for cause, Termination for Cause means the Employer
terminates the Executive’s employment because of (a) fraud; (b) embezzlement;
(c) conviction of or plea of nolo contendere by the Executive of any felony;
(d) a material breach of, or the willful failure or refusal by the Executive to
perform and discharge the Executive’s duties, responsibilities and obligations
under this Agreement; (e) any act of moral turpitude or willful misconduct by
the Executive intended to result in personal enrichment of the Executive at the
expense of the Employer, or any of its affiliates or which has a material
adverse impact on the business or reputation of the Employer or any of its
affiliates (such determination to be made by the Board in its reasonable
judgment); (f) intentional material damage to the property or business of the
Employer; (g) gross negligence; or (h) the ineligibility of the Executive to
perform his duties because of a ruling, directive or other action by any agency
of the United States or any state of the United States having regulatory
authority over the Employer; but in each case only if (1) the Executive has been
provided with written notice of any assertion that there is a basis for
termination for cause which notice shall specify in reasonable detail specific
facts regarding any such assertion, (2) such written notice is provided to the
Executive a reasonable time (and in any event no less than three business days)
before the Board meets to consider any possible termination for cause, (3) at or
prior to the meeting of the Board to consider the matters described in the
written notice, an opportunity is provided to the Executive and his counsel to
be heard before the Board with respect to the matters described in the written
notice, (4) any resolution or other Board action held with respect to any
deliberation regarding or decision to terminate the Executive for cause is duly
adopted by a vote of at least two-thirds of the entire Board (excluding the
Executive) at a meeting of the Board duly called and held, and (5) the Executive
is promptly provided with a copy of the resolution or other corporate action
taken with respect to such termination. No act or failure to act by the
Executive shall be considered willful unless done or omitted to be done by him
not in good faith and without reasonable belief that his action or omission was
in the best interests of the Employer. The unwillingness of the Executive to
accept any or all of a material change in the nature or scope of his position,
authorities or duties, a reduction in his total compensation or benefits, a
relocation that he deems unreasonable in light of his personal circumstances, or
other action by or request of the Employer in respect of his position,
authority, or responsibility that he reasonably deems to be contrary to this
Agreement, may not be considered by the Board to be a failure to perform or
misconduct by the Executive.

 

1.15         “Termination of Employment” means that the Executive shall have
ceased to be employed by the Employer for reasons other than death, excepting a
leave of absence approved by the Employer. Whether a termination of employment
has occurred is determined based on whether the facts and circumstances indicate
that the Employer and the Executive reasonably anticipated that no further
services would be performed after a certain date or that the level of bona fide
services the Executive would perform after such date (whether as an employee or
as an independent contractor) would permanently decrease to less than
twenty-five percent (25%) of the average level of bona fide services performed
(whether as an employee or an independent contractor) over the immediately
preceding twenty-four (24) month period (or the full period of services to the
Employer if the Executive has been providing services to the Employer less than
twenty-four (24) months).

 

--------------------------------------------------------------------------------


 

1.16         “Year of Service” means each full calendar year the Executive is
employed by the Employer.

 

ARTICLE 2
RETIREMENT BENEFITS

 

2.1          Vesting. No benefit shall be payable hereunder if Executive’s
employment terminates prior to Normal Retirement Age, Early Retirement Age,
Disability, death or a Change in Control or if Executive’s employment is
terminated for Cause.

 

2.2           Deferred Compensation Account. As of the Effective Date, the
Employer shall establish a deferred compensation Account and shall credit to
such Account any amount contributed by the Employer to a “rabbi trust” (as
described in IRS Rev. Proc. 92-64) (the “Trust”) for the benefit of the
Executive under this Agreement; provided, however, such benefit shall be reduced
by the value of the accrued benefit under the Prior Agreement on December 31,
2010. Earnings, gains and losses shall be credited to such Account in accordance
with the investment experience of the investment funds that may be designated
for the Plan by the Plan Administrator. Such investment funds (e.g., annuities,
mutual funds, pooled funds, corporate-owned life insurance arrangements or any
other arrangements, which may include fixed income funds) may be selected and
designated by the Plan Administrator from time to time in its sole discretion.

 

2.3          Retirement and Disability Benefit. Upon the Executive’s Termination
of Employment on or after Normal Retirement Age or Early Retirement Age for any
reason other than death, or upon Executive’s Disability, the Executive shall
receive the benefit described in this Section 2.3 in lieu of any other benefit
under Article 2 of this Agreement provided no Change in Control benefit is
payable or has been paid as specified in Section 2.4.

 

(a)           Payment of Benefit. The Account shall be paid to the Executive in
monthly installments for a period of eight (8) years, commencing on the first
day of the month following the second anniversary of the Executive’s Termination
of Employment, with each annual amount being equal to the greater of (i) annual
installments based on the value of the Account paid over the life expectancy of
the Executive, calculated as of the date of Termination of Employment, and
(ii) the amounts of any annual cash distributions paid to the Trust from
investment funds held in the Trust that are selected in the sole and absolute
discretion of the Plan Administrator. Upon the tenth anniversary of the
Executive’s date of Termination of Employment, the Company will pay the
Executive an amount equal to the remaining value of his Account or, in its sole
and absolute discretion, may deliver to the Executive any property that is held
in the Trust for these purposes.  Notwithstanding the foregoing, these benefits
shall be adjusted as described in Section 2.3(b) in the event of Executive’s
Termination of Employment on or after Early Retirement Age but before Normal
Retirement Age.

 

(b)           Early Retirement Benefit.  In the event of Executive’s Termination
of Employment on or after Early Retirement Age but before Normal Retirement Age,
the amounts payable by the Employer as described in Section 2.3(a) shall be
reduced by

 

--------------------------------------------------------------------------------


 

applying the following appropriate multiplier based on the Executive’s age at
Termination of Employment to each payment:

 

Age at Termination of Employment

 

Multiplier

62

 

.50

63

 

.66

64

 

.83

 

(c)           Prior Agreement Payments. The benefits described herein are
supplemental to the Prior Agreement benefits and are payable to the Executive
only to the extent that the Account exceeds the value of the Executive’s accrued
benefit under the Prior Agreement on December 31, 2010. Nothing herein shall
alter the Company’s obligation to make payments to the Executive pursuant to the
Prior Agreement.

 

2.4          Change in Control Benefit. Upon a Termination of Employment within
24 months following a Change in Control of the Company, the Executive’s Account
shall be fully vested and payable as described in this Section 2.4.

 

(a)          Amount of Benefit. The amount of the benefit payable shall be the
balance of the Executive’s Account at the time of Termination of Employment.

 

(b)          Payment of Benefit. The Company shall pay the Change in Control
benefit to the Executive in one lump sum within thirty (30) days after the
Executive’s Termination of Employment. The Company may make this payment by
delivering to the Executive any property that is held in the Trust for these
purposes.

 

(c)          Prior Agreement Payments. The benefits described herein are
supplemental to the Prior Agreement benefits and are payable to the Executive
only to the extent that the Account exceeds the value of the Executive’s accrued
benefit under the Prior Agreement on December 31, 2010. Nothing herein shall
alter the Company’s obligation to make payments to the Executive pursuant to the
Prior Agreement.

 

2.5           Restriction on Timing of Distributions. Notwithstanding the
applicable provisions of this Agreement regarding timing of payments, the
following special rules shall apply if the stock of the Company is publicly
traded at the time of the Executive’s termination of employment in order for
this Agreement to comply with section 409A of the Code: (i) to the extent the
Executive is a “specified employee” (as defined under section 409A of the Code)
at the time of a distribution and to the extent such applicable provisions of
section 409A of the Code and the regulations thereunder require a delay of such
distributions by a six-month period after the date of such Executive’s
separation from service with the Company, no such distribution shall be made
prior to the date that is six months after the date of the Executive’s
separation from service with the Company, and (ii) any such delayed payments
shall be paid to the Executive in a single lump sum within five business days
after the end of the six-month delay.

 

2.6           Change in Form or Timing of Distributions. All changes in the form
or timing of distributions hereunder must comply with the following
requirements. The changes:

 

--------------------------------------------------------------------------------


 

(a)           may not accelerate the time or schedule of any distribution,
except as provided in section 409A of the Code and the regulations thereunder;

 

(b)           must be elected at least twelve (12) months prior to the first
scheduled distribution;

 

(c)           must delay the commencement of distributions due to Normal
Retirement or Early Retirement for a minimum of five (5) years from the date the
first distribution was originally scheduled to be made; and

 

(d)           must take effect not less than twelve (12) months after the
election is made.

 

2.7           One Benefit Only. Despite any contrary provision of this
Agreement, the Executive and Beneficiary are entitled to one benefit only under
Article 2 of this Agreement, which shall be determined by the first event to
occur that is dealt with by Article 2 of this Agreement. Subsequent occurrence
of events dealt with by this Article 2 shall not entitle the Executive or the
Executive’s Beneficiary to other or additional benefits under Article 2.

 

2.8           Compliance with Section 409A. This Agreement shall be interpreted
and administered consistent with section 409A of the Code. Notwithstanding
anything herein to the contrary in this Agreement, to the extent that any
benefit under this Agreement that is nonqualified deferred compensation (within
the meaning of section 409A of the Code) is payable upon Executive’s termination
of employment, such payment(s) shall be made only upon Executive’s “Separation
from Service” pursuant to the default definition in Treasury Regulation section
1.409A-1(h).

 

2.9           Termination for Cause. Notwithstanding anything herein to the
contrary, no benefits are payable hereunder in the event Executive’s employment
is terminated for Cause.

 

ARTICLE 3
DEATH BENEFITS

 

3.1           Death during Active Service. If the Executive dies while employed
by the Employer, and prior to becoming entitled to payment of benefits under
Article 2, the Executive’s Account will be paid to the Executive’s Beneficiary
as described in this Section 3.1.

 

(a)           Spousal Benefit. In the event the Executive’s Beneficiary is the
legal spouse of the Executive as of the date of death, the Beneficiary will be
entitled to the payments due to Executive upon Normal Retirement under
Section 2.3, commencing on the first day of the month following the second
anniversary of the Executive’s death.

 

(b)           Non-Spousal Benefit. In the event the Executive’s Beneficiary is
not the legal spouse of the Executive as of the date of death, the Beneficiary
will receive a payout of the Account within thirty (30) days after the
Executive’s death in a single sum. The Company may, in its sole and absolute
discretion, make such payment by delivering to the Beneficiary any property that
is held in the Trust for these purposes.

 

--------------------------------------------------------------------------------


 

3.2           Death Following Commencement of Benefits. If the Executive dies
after becoming entitled to payment of benefits under Article 2, but prior to
receiving all such payments, the Executive’s Account shall be paid to
Executive’s Beneficiary as described in this Section 3.2.

 

(a)          Spousal Benefit. In the event the Executive’s Beneficiary is the
legal spouse of the Executive as of the Executive’s date of death, then payments
shall be made to the spousal Beneficiary in the same amounts and at the same
times they would have been made to the Executive had the Executive survived.

 

(b)          Non-Spousal Benefit. In the event the Executive’s Beneficiary is
not the legal spouse of the Executive as of the date of death, the Beneficiary
will receive a payout of the Account] within thirty (30) days after the
Executive’s death in a single sum. The Company may, in its sole and absolute
discretion, direct the Trustee to deliver to the Beneficiary any property that
is held in the Trust in full satisfaction of this Section 3.1(b).

 

ARTICLE 4
BENEFICIARIES

 

4.1           Beneficiary Designations. The Executive shall have the right to
designate at any time a Beneficiary to receive any benefits payable under this
Agreement upon the death of the Executive. The Beneficiary designated under this
Agreement may be the same as or different from the beneficiary designation under
any other benefit plan of the Employer in which the Executive participates.

 

4.2           Beneficiary Designation: Change. The Executive shall designate a
Beneficiary by completing and signing the Beneficiary Designation Form and
delivering it to the Plan Administrator or its designated agent. The Executive’s
Beneficiary designation shall be deemed automatically revoked if the Beneficiary
predeceases the Executive or if the Executive names a spouse as Beneficiary and
the marriage is subsequently dissolved. The Executive shall have the right to
change a Beneficiary by completing, signing, and otherwise complying with the
terms of the Beneficiary Designation Form and the Plan Administrator’s rules and
procedures, as in effect from time to time. Upon the acceptance by the Plan
Administrator of a new Beneficiary Designation Form, all Beneficiary
designations previously filed shall be cancelled. The Plan Administrator shall
be entitled to rely on the last Beneficiary Designation Form filed by the
Executive and accepted by the Plan Administrator before the Executive’s death.

 

4.3           Acknowledgment. No designation or change in designation of a
Beneficiary shall be effective until received in writing by the Plan
Administrator or its designated agent.

 

4.4           No Beneficiary Designation. If the Executive dies without a valid
beneficiary designation, or if all designated Beneficiaries predecease the
Executive, then the Executive’s spouse shall be the designated Beneficiary. If
the Executive has no surviving spouse, the benefits shall be distributed to the
personal representative of the Executive’s estate.

 

4.5           Facility of Payment. If a benefit is payable to a minor, to a
person declared incapacitated, or to a person incapable of handling the
disposition of his or her property, the Employer may pay such benefit to the
guardian, legal representative, or person having the care or

 

--------------------------------------------------------------------------------


 

custody of the minor, incapacitated person, or incapable person. The Employer
may require proof of incapacity, minority, or guardianship as it may deem
appropriate before distribution of the benefit. Distribution shall completely
discharge the Employer from all liability for the benefit.

 

ARTICLE 5
COVENANTS AGAINST
COMPETITION, SOLICITATION OR DISCLOSURE

 

5.1           Competition. For and in consideration of the benefits described
herein, the Executive shall not, either separately, jointly, or in association
with others, directly or indirectly, as an agent, employee, owner, partner,
stockholder, or otherwise, allow the Executive’s name to be used by, or
establish, engage in, or become interested in any business, trade, or occupation
similar to the business being conducted by the Employer, in any county in any of
the States of the United States in which the Employer’s business is currently
being conducted or is being conducted when the Executive’s Termination of
Employment occurs, as long as the Employer, or any person, firm, or corporation
deriving title to the goodwill of, or shares from it, carries on a like business
therein. The Company and the Executive acknowledge that during the term of the
Executive’s employment the Executive has acquired and will acquire special
knowledge and skill that can be used to compete with the Employer. Furthermore,
although not a term or condition of this Agreement, the Company and the
Executive acknowledge that the Executive’s services are being and will be used
by the Employer in executive, managerial, and supervisory capacities throughout
the areas in which Company and the Bank conduct business.

 

5.2           Solicitation. For and in consideration of the benefits described
herein, the Executive shall not (x) directly or indirectly solicit or attempt to
solicit any customer of the Employer to accept or purchase financial products or
services of the same nature, kind or variety currently being provided to the
customer by the Employer or being provided to the customer by the Employer when
the Executive’s Termination of Employment occurs, (y) directly or indirectly
influence or attempt to influence any customer, joint venturer, or other
business partner of the Employer to alter that person or entity’s business
relationship with the Employer in any way, and (z) accept the financial products
or services business of any customer or provide financial products or services
to any customer on behalf of anyone other than the Employer. In addition, the
Executive shall not solicit or attempt to solicit and shall not encourage or
induce in any way any employee, joint venturer, or business partner of the
Employer to terminate an employment or contractual relationship with the
Employer, and shall not hire any person employed by Company or the Bank during
the two-year period immediately before the Executive’s employment termination or
any person employed by the Employer during the term of this covenant.

 

For purposes of this Agreement the term “customer” shall mean any individual,
joint venturer, entity of any sort, or other business partner of the Employer
with, for, or to whom the Employer has provided financial products or services
during the final two years of the Executive’s employment with the Employer, or
any individual, joint venturer, entity of any sort, or business partner whom the
Employer has identified as a prospective customer of financial products or
services within the final two years of the Executive’s employment with the
Employer. For purposes of this Agreement the term financial products or services
shall mean any product or service that a financial institution or a financial
holding company could offer by

 

--------------------------------------------------------------------------------


 

engaging in any activity that is financial in nature or incidental to such a
financial activity under Section 4(k) of the Bank Holding Company Act of 1956
and that is offered by the Company, the Bank, or an affiliate on the date of the
Executive’s employment termination, including but not limited to banking
activities and activities that are closely related and a proper incident to
banking, or other products or services of the type in which the Executive was
involved during the Executive’s employment with the Employer. For purposes of
this Agreement, the term affiliate means the Bank and any entity that directly,
or indirectly through one or more intermediaries, controls, is controlled by, or
is under common control with the Company.

 

5.3           Disclosure of Confidential Information. For and in consideration
of the benefits described herein, the Executive shall not reveal to any person,
firm, or corporation any confidential information of any nature concerning the
Employer or the business of the Company, the Bank, or affiliates. For purposes
of this Agreement the term confidential information shall mean any and all
information of the Company, the Bank, or affiliates that the Executive acquires
or to which the Executive has access that has not been disclosed publicly by the
Employer and that is not a matter of common knowledge in the fields of work of
the Employer. Confidential information shall include but shall not be limited to
trade secrets, technical data, mailing lists, the names of suppliers and
customers, and the arrangements made from time to time with suppliers and
customers. Despite the foregoing, confidential information excludes information
that — as of the date hereof or at any time after the date hereof — is published
or disseminated without obligation of confidence or that becomes a part of the
public domain (x) by or through action of the Employer or (y) otherwise than by
or at the Executive’s direction. The covenant in this section 5.3 does not
prohibit disclosure required by an order of a court having jurisdiction or a
subpoena from an appropriate governmental agency or disclosure made by the
Executive in the ordinary course of business and within the scope of the
Executive’s authority.

 

5.4           Duration; No Impact on Existing Obligations under Law or Contract.
The covenants in this Article 5 shall apply during the Executive’s employment
with the Company and throughout the ten year period following the Executive’s
Termination of Employment. The Executive acknowledges and agrees that nothing in
this Agreement is intended to or shall have any impact on the Executive’s
obligations as an officer or employee of the Employer to refrain from competing
against, soliciting customers, officers, or employees of, or disclosing
confidential information of the Employer while the Executive is serving as an
officer or employee of the Employer or thereafter, whether the Executive’s
obligations arise under applicable law or under an employment agreement or
otherwise.

 

5.5           Remedies. The Executive acknowledges and agrees that remedies at
law for the Executive’s breach of the covenants contained herein are inadequate
and that for violation of the covenants contained herein, in addition to any and
all legal and equitable remedies that may be available, the covenants may be
enforced by an injunction in a suit in equity without the necessity of proving
actual damage, and that a temporary injunction may be granted immediately upon
the commencement of any such suit, and without notice. The parties hereto intend
that the covenants contained in this Article 5 shall be deemed to be a series of
separate covenants, one for each county of each state in which the Employer does
business. If in any judicial proceeding a court refuses to enforce any or all of
the separate covenants, the unenforceable covenants shall be deemed eliminated
from the provisions hereof for the purposes of that proceeding to the extent
necessary to permit the remaining separate covenants to be enforced.
Furthermore, if in any

 

--------------------------------------------------------------------------------


 

judicial proceeding a court refuses to enforce any covenant because of the
covenant’s duration or extent, the covenant shall be construed to have only the
maximum duration or extent permitted by law.

 

5.6           Forfeiture of Payments under this Agreement. If the Executive
breaches any of the covenants in this Article 5, the Executive’s right to any of
the payments specified in this Agreement after the date of the breach shall be
forever forfeited and the right of the Executive’s designated beneficiary or
estate to any payments under this Agreement shall likewise be forever forfeited.
This forfeiture is in addition to and not instead of any injunctive or other
relief that may be available to the Company. The Executive further acknowledges
and agrees that any breach of any of the covenants in this Article 5 shall be
deemed a material breach by the Executive of this Agreement.

 

ARTICLE 6
GENERAL LIMITATIONS

 

6.1           Termination for Cause. If the Executive experiences a Termination
of Employment which is a Termination for Cause, notwithstanding any provision of
this Agreement to the contrary, this Agreement and the Employer’s obligations
under this Agreement shall terminate as of the effective date of the Termination
for Cause.

 

6.2           Suicide or Misstatement. No benefits shall be paid under this
Agreement if the Executive commits suicide within two years after the Effective
Date of this Agreement or if the Executive makes any material misstatement of
fact on any application for life insurance purchased by the Employer.

 

6.3           Removal. Despite any contrary provision of this Agreement, if the
Executive is removed from office or permanently prohibited from participating in
the Employer’s affairs by an order issued under section 8(e) (4) or (g) (1) of
the Federal Deposit Insurance Act, 12 U.S.C. 1818(e) (4) or (g) (1), all
obligations of the Employer under this Agreement shall terminate as of the
effective date of the order.

 

6.4           Default. Despite any contrary provision of this Agreement, if the
Employer is in “default” or “in danger of default”, as those terms are defined
in of section 3(x) of the Federal Deposit Insurance Act, 12 U.S.C. 1813(x), all
obligations under this Agreement shall terminate.

 

6.5           FDIC Open-Bank Assistance. All obligations under this Agreement
shall be terminated, except to the extent determined that continuation of the
contract is necessary for the continued operation of the Employer, at the time
the Federal Deposit Insurance Corporation enters into an agreement to provide
assistance to or on behalf of the Employer under the authority contained in
section 13(c) of the Federal Deposit Insurance Act, 12 U.S.C. 1823(c).

 

6.6           EESA Limitations. Notwithstanding anything herein to the contrary,
the terms of this Agreement shall be construed subject to the limitations of the
Emergency Economic Stabilization Act of 2008, as amended (“EESA”). It is
expressly understood that this Agreement will be enforced in a manner which is
consistent with Section 111 of EESA, as amended, and rules and regulations
currently issued and to be issued thereunder. Until such time that the United
States Treasury ceases to own any debt or equity or equity securities of the
Company acquired

 

--------------------------------------------------------------------------------


 

pursuant to the Capital Purchase Program, the Company and Executive agree that
all payments under this Agreement shall be limited to the extent necessary to
comply with Section 111 of EESA, as amended. In the event of Executive’s
termination of employment, payments to the Executive shall not be made to the
extent that the payment would otherwise constitute a “golden parachute” as
defined under Section 111(a) of the EESA and any regulations issued thereunder.

 

6.7           280G Limitations. Notwithstanding anything herein to the contrary,
to the extent that payments under this Agreement would be “parachute payments,”
such payments shall be reduced to the extent that payments hereunder, when
aggregated with all other “parachute payments,” would not create an “excess
parachute payment” as such terms are defined in Section 280G of the Code, as
subsequently amended.

 

ARTICLE 7
CLAIMS AND REVIEW PROCEDURES

 

7.1           Claims Procedure. A person or beneficiary (a “claimant”) who has
not received benefits under the Agreement that he or she believes should be paid
shall make a claim for such benefits as follows —

 

(a)           Initiation - Written Claim. The claimant initiates a claim by
submitting to the Plan Administrator a written claim for the benefits. If the
claim relates to the contents of a notice received by the claimant, the claim
must be made within 60 days after the notice was received by the claimant. All
other claims must be made within 180 days after the date of the event that
caused the claim to arise. The claim must state with particularity the
determination desired by the claimant.

 

(b)           Timing of Plan Administrator Response. The Plan Administrator
shall respond to such claimant within ninety (90) days after receiving the
claim. If the Plan Administrator determines that special circumstances require
additional time for processing the claim, the Plan Administrator can extend the
response period by an additional ninety (90) days by notifying the claimant in
writing, prior to the end of the initial ninety (90)-day period, that an
additional period is required. The notice of extension must set forth the
special circumstances and the date by which the Plan Administrator expects to
render its decision.

 

(c)           Notice of Decision. If the Plan Administrator denies part or all
of the claim, the Plan Administrator shall notify the claimant in writing of
such denial. The Plan Administrator shall write the notification in a manner
calculated to be understood by the claimant. The notification shall set forth:

 

(i)            The specific reasons for the denial,

 

(ii)           A reference to the specific provisions of the Agreement on which
the denial is based,

 

(iii)          A description of any additional information or material necessary
for the claimant to perfect the claim and an explanation of why it is needed,

 

--------------------------------------------------------------------------------


 

(iv)          An explanation of the Agreement’s review procedures and the time
limits applicable to such procedures, and

 

(v)           A statement of the claimant’s right to bring a civil action under
ERISA section 502(a) following an adverse benefit determination on review.

 

7.2           Review Procedure. If the Plan Administrator denies part or all of
the claim, the claimant shall have the opportunity for a full and fair review by
the Plan Administrator of the denial, as follows

 

(a)           Initiation - Written Request. To initiate the review, the
claimant, within 60 days after receiving the Plan Administrator’s notice of
denial, must file with the Plan Administrator a written request for review.

 

(b)           Additional Submissions - Information Access. The claimant shall
then have the opportunity to submit written comments, documents, records and
other information relating to the claim. The Plan Administrator shall also
provide the claimant, upon request and free of charge, reasonable access to, and
copies of, all documents, records and other information relevant (as defined in
applicable ERISA regulations) to the claimant’s claim for benefits.

 

(c)           Considerations on Review. In considering the review, the Plan
Administrator shall take into account all materials and information the claimant
submits relating to the claim, without regard to whether such information was
submitted or considered in the initial benefit determination.

 

(d)           Timing of Plan Administrator Response. The Plan Administrator
shall respond in writing to such claimant within sixty (60) days after receiving
the request for review. If the Plan Administrator determines that special
circumstances require additional time for processing the claim, the Plan
Administrator can extend the response period by an additional sixty (60) days by
notifying the claimant in writing, prior to the end of the initial sixty
(60)-day period, that an additional period is required. The notice of extension
must set forth the special circumstances and the date by which the Plan
Administrator expects to render its decision.

 

(e)           Notice of Decision. The Plan Administrator shall notify the
claimant in writing of its decision on review. The Plan Administrator shall
write the notification in a manner calculated to be understood by the claimant.
The notification shall set forth —

 

(i)            The specific reasons for the denial,

 

(ii)           A reference to the specific provisions of the Agreement on which
the denial is based,

 

(iii)          A statement that the claimant is entitled to receive, upon
request and free of charge, reasonable access to, and copies of, all documents,
records and

 

--------------------------------------------------------------------------------


 

other information relevant (as defined in applicable ERISA regulations) to the
claimant’s claim for benefits, and

 

(iv)          A statement of the claimant’s right to bring a civil action under
ERISA Section 502(a).

 

ARTICLE 8
MISCELLANEOUS

 

8.1           Amendments and Termination. Subject to Section 8.13 of this
Agreement, (a) this Agreement may be amended solely by a written agreement
signed by the Employer and by the Executive, and (b) except as otherwise
provided herein, this Agreement may be terminated solely by a written agreement
signed by the Employer and by the Executive.

 

8.2           Binding Effect. This Agreement shall bind the Executive and the
Employer and their beneficiaries, survivors, executors, successors,
administrators, and transferees.

 

8.3           No Guarantee of Employment. This Agreement is not an employment
policy or contract. It does not give the Executive the right to remain an
employee of the Employer, nor does it interfere with the Employer’s right to
discharge the Executive. It also does not require the Executive to remain an
employee nor interfere with the Executive’s right to terminate employment at any
time.

 

8.4           Non-Transferability. Benefits under this Agreement cannot be sold,
transferred, assigned, pledged, attached, or encumbered in any manner.

 

8.5           Tax Withholding. The Employer shall withhold any taxes that are
required to be withheld from the benefits provided under this Agreement.

 

8.6           Applicable Law. Except to the extent preempted by the laws of the
United States of America, the validity, interpretation, construction, and
performance of this Agreement shall be governed by and construed in accordance
with the laws of the State of Tennessee, without giving effect to the principles
of conflict of laws of such state.

 

8.7           Unfunded Arrangement. The Executive and the Executive’s
Beneficiary are general unsecured creditors of the Employer for the payment of
benefits under this Agreement. The benefits represent the mere promise by the
Employer to pay such benefits. The rights to benefits are not subject in any
manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, attachment, or garnishment by creditors. Any insurance on the
Executive’s life is a general asset of the Employer to which the Executive and
Beneficiary have no preferred or secured claim.

 

8.8           Severability. If any provision of this Agreement is held invalid,
such invalidity shall not affect any other provision of this Agreement, and each
such other provision shall continue in full force and effect to the full extent
consistent with law. If any provision of this Agreement is held invalid in part,
such invalidity shall not affect the remainder of the provision, and the
remainder of such provision together with all other provisions of this Agreement
shall continue in full force and effect to the full extent consistent with law.

 

--------------------------------------------------------------------------------


 

8.9           Headings. The headings of sections herein are included solely for
convenience of reference and shall not affect the meaning or interpretation of
any provision of this Agreement.

 

8.10         Notices. All notices, requests, demands, and other communications
hereunder shall be in writing and shall be deemed to have been duly given if
delivered by hand or mailed, certified or registered mail, return receipt
requested, with postage prepaid. Unless otherwise changed by notice, notice
shall be properly addressed to the Executive if addressed to the address of the
Executive on the books and records of the Employer at the time of the delivery
of such notice, and properly addressed to the Employer if addressed to the Board
of Directors, at the Employer’s corporate headquarters.

 

8.11         Entire Agreement. This Agreement constitutes the entire agreement
between the Employer and the Executive concerning the subject matter hereof. No
rights are granted to the Executive under this Agreement other than those
specifically set forth herein.

 

8.12         Payment of Legal Fees. In the event litigation ensues between the
parties concerning the enforcement of the obligations of the parties under this
Agreement, the Employer shall pay all costs and expenses in connection with such
litigation until such time as a final determination (excluding any appeals) is
made with respect to the litigation. If the Employer prevails on the substantive
merits of the each material claim in dispute in such litigation, the Employer
shall be entitled to receive from the Executive all reasonable costs and
expenses, including without limitation attorneys’ fees, incurred by the Employer
on behalf of the Executive in connection with such litigation, and the Executive
shall pay such costs and expenses to the Employer promptly upon demand by the
Employer.

 

8.13         Termination or Modification of Agreement Because of Changes in Law,
Rules or Regulations. The Employer is entering into this Agreement on the
assumption that certain existing tax laws, rules, and regulations will continue
in effect in their current form. If that assumption materially changes and the
change has a material detrimental effect on this Agreement, then the Employer
reserves the right to terminate or modify this Agreement accordingly, subject to
the written consent of the Executive, which shall not be unreasonably withheld.

 

ARTICLE 9
ADMINISTRATION OF AGREEMENT

 

9.1           Plan Administrator Duties. This Agreement shall be administered by
a Plan Administrator consisting of the Board of Directors of the Employer or
such committee or person(s) as the Board of Directors of the Employer shall
appoint. The Plan Administrator shall have the sole and absolute discretion and
authority to interpret and enforce all appropriate rules and regulations for the
administration of this Agreement and the rights of the Executive under this
Agreement, to decide or resolve any and all questions or disputes arising under
this Agreement, including benefits payable under this Agreement and all other
interpretations of this Agreement, as may arise in connection with the
Agreement.

 

9.2           Agents. In the administration of this Agreement, the Plan
Administrator may employ agents and delegate to them such administrative duties
as it sees fit (including acting

 

--------------------------------------------------------------------------------


 

through a duly appointed representative) and may from time to time consult with
counsel, who may be counsel to the Employer.

 

9.3           Binding Effect of Decisions. The decision or action of the Plan
Administrator with respect to any question arising out of or in connection with
the administration, interpretation, and application of the Agreement and the
rules and regulations promulgated hereunder shall be final and conclusive and
binding upon all persons having any interest in the Agreement.

 

9.4           Indemnity of Plan Administrator. The Plan Administrator shall not
be liable to any person for any action taken or omitted in connection with the
interpretation and administration of this Agreement, unless such action or
omission is attributable to the willful misconduct of the Plan Administrator or
any of its members. The Employer shall indemnify and hold harmless the members
of the Plan Administrator against any and all claims, losses, damages, expenses,
or liabilities arising from any action or failure to act with respect to this
Agreement, except in the case of willful misconduct by the Plan Administrator or
any of its members.

 

9.5           Employer Information. To enable the Plan Administrator to perform
its functions, the Employer shall supply full and timely information to the Plan
Administrator on all matters relating to the date and circumstances of the
retirement, Disability, death, or Termination of Employment of the Executive and
such other pertinent information as the Plan Administrator may reasonably
require.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Executive and a duly authorized Officer of the Employer
have signed this Agreement as of the date first written above.

 

 

THE EXECUTIVE:

 

TENNESSEE COMMERCE BANK

 

 

 

 

 

 

/s/ Michael R. Sapp

 

By:

/s/ Darrel E. Reifschneider

Michael R. Sapp

 

 

 

 

 

Its:

Director

 

 

 

 

 

 

 

 

TENNESSEE COMMERCE BANCORP, INC.

 

 

 

 

 

 

 

 

By:

/s/ Darrel E. Reifschneider

 

 

 

 

 

 

Its:

Director and Chairman of the Compensation Committee

 

--------------------------------------------------------------------------------


 

BENEFICIARY DESIGNATION

 

SALARY CONTINUATION AGREEMENT

 

I, Michael R. Sapp, designate the following as beneficiary of any death benefits
under this Salary Continuation Agreement

 

Primary:

 

 

Contingent:

 

 

Note: To name a trust as beneficiary, please provide the name of the
trustee(s) and the exact name and date of the trust agreement.

 

I understand that I may change these beneficiary designations by filing a new
written designation with the Employer. I further understand that the
designations will be automatically revoked if the beneficiary predeceases me, or
if I have named my spouse as beneficiary and our marriage is subsequently
dissolved.

 

Signature:

 

 

 

Michael R. Sapp

 

 

 

 

Date:

 

, 20

 

Accepted by the Employer this                day of
                                , 20    .

 

By:

 

 

 

 

 

Print Name:

 

 

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------